Per Curiam.
The plaintiff appeals from the judgment of the court denying his petition for a writ of habeas corpus. The plaintiff claimed at the habeas hearing that he had been illegally sentenced in violation of a plea agreement he had entered into with the state’s attorney. Whether such a plea agreement existed was a *808question of fact to be determined by the habeas court. The court found that the defendant failed to prove the existence of any such agreement. This finding is supported by the record and is not clearly erroneous. Practice Book § 4061; State v. Stepney, 191 Conn. 233, 239, 464 A.2d 758 (1983), cert. denied, 465 U.S. 1084, 104 S. Ct. 1455, 79 L. Ed. 2d 772 (1984).
There is no error.